Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about July 5, 2001, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of burglary in the third degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The Assistant Corporation Counsel who signed the petition *612was an “appropriate presentment attorney” within the contemplation of Family Court Act § 311.1 (3) (k) because, while awaiting bar admission, he was performing the responsibilities of an Assistant Corporation Counsel under a program approved by this Court pursuant to Judiciary Law § 478.
Neither the petition nor appellant’s factual allocution made in connection with his admission was defective for failure to specify the crime appellant intended to commit when he unlawfully entered the victim’s premises. When an adult is charged with burglary, the prosecution is not obligated to plead or prove that a specific crime was intended (People v Mackey, 49 NY2d 274, 278-281 [1980]), and there is no reason to reach a different result in juvenile delinquency proceedings.
We have considered and rejected appellant’s remaining claims. Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.